Citation Nr: 0634405	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  06-00 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1946 to November 
1947.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Paul, Minnesota (RO).

A motion to advance this case on the Board's docket was 
received in September 2006 and granted by the Board in 
October 2006, for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In this case, the September 2005 rating decision and December 
2005 statement of the case, generated with regard to the 
issues on appeal, both reference the veteran's service 
medical records.  However, review of the veteran's claims 
file reveals that the service medical records are not 
currently associated therewith, and review of the Veterans 
Appeals Control and Locator System (VACOLS) shows that the 
service medical records were not associated with the claims 
file upon receipt from the RO.  As the Board's review of a 
case is conducted on a de novo basis, it cannot proceed with 
appellate adjudication without first obtaining all pertinent 
evidence in constructive possession of VA.  See 38 C.F.R. 
§§ 19.7, 20.101; see also Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  To that end, the case must be remanded to the RO 
so that a copy of the veteran's service medical records can 
be associated with the claims file prior to appellate review.

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As such, proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date, must be provided.  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO must contact the National 
Personnel Records Center (NPRC) and 
request that a copy of the veteran's 
service medical records be sent to the RO.  
Once the records are received, they should 
be associated with the veteran's claims 
file.  

If the NPRC provides the RO with a 
negative response, the RO must then 
contact the veteran and request that he 
send a copy of any service medical records 
he may have in his possession.  The RO 
must also contact all appropriate 
alternate sources, to include the 
veteran's service department, to obtain 
copies of the veteran's service medical 
records.  All records obtained following 
the above actions must be associated with 
the claims file.  

3.  Once the above actions have been 
completed, if the veteran's service 
medical records still cannot be located, a 
memorandum as to all actions attempted to 
obtain them should be associated with the 
claims file.  The veteran's claims file 
should then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE BOARD NOTES THAT THE VETERAN'S APPEAL IS ADVANCED ON THE 
DOCKET.  Thus, his claim must be afforded expeditious 
treatment.  The law requires that all claims remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



